

Exhibit 10.2
[logo.jpg]


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.




WARRANT
TO PURCHASE 100,000,000 SHARES OF COMMON STOCK
OF
CYBERLUX COPRPORATION












THIS CERTIFIES THAT, for value received, Deutsche Bank AG London (subject to the
restrictions on transfer contained herein and the provisions of the Registration
Rights Agreement (as hereinafter defined)) his registered assigns (the “Holder”)
is entitled to purchase from Cyberlux Corporation (the “Company”), at any time
or from time to time after 9:00 a.m., North Carolina time, on the date hereof
and prior to 5:00 p.m., North Carolina time, on May 22, 2012 (the “Expiration
Date”), at the place where the Warrant Agency (as hereinafter defined) is
located, at the Exercise Price (as hereinafter defined), 100,000,000 shares of
common stock, $0.001 par value per share (the “Common Stock”), of the Company
specified above for a purchase price of one hundred fifty thousand dollars
($150,000), all subject to adjustment and upon the terms and conditions as
hereinafter provided. The cash payment of $150,000 will be held in the escrow
account of John W. Ringo, Attorney at Law, in order to complete the transaction.
Capitalized terms used and not otherwise defined in this Warrant shall have the
meanings set forth in Article V hereof.





 
 

--------------------------------------------------------------------------------

 

ARTICLE I


EXERCISE OF WARRANT


1.1. Method of Exercise. To exercise this Warrant in whole or in part, the
Holder shall deliver to the Company at the Warrant Agency: (a) this Warrant; (b)
a written notice, substantially in the form of the subscription notice attached
hereto as Annex 1, of such Holder’s election to exercise this Warrant, which
notice shall specify the number of shares of Common Stock to be purchased, the
denominations of the share certificate or certificates desired and the name or
names of the Eligible Holder(s) in which such certificates are to be registered;
and (c) payment of the Exercise Price with respect to such shares of Common
Stock. Such payment may be made, at the option of the Holder, by cash, money
order, certified or bank cashier’s check or wire transfer.


The Company shall, as promptly as practicable and in any event within seven (7)
Business Days thereafter, execute and deliver or cause to be executed and
delivered, in accordance with such subscription notice, a certificate or
certificates representing the aggregate number of shares of Common Stock
specified in said notice. The share certificate or certificates so delivered
shall be in such denominations as may be specified in such notice (or, if such
notice shall not specify denominations, one certificate shall be issued) and
shall be issued in the name of the Holder or such other name or names of
Eligible Holder(s) as shall be designated in such notice. Such certificate or
certificates shall be deemed to have been issued, and such Holder or any other
person so designated to be named therein shall be deemed for all purposes to
have become holders of record of such shares, as of the date the aforementioned
notice is received by the Company. If this Warrant shall have been exercised
only in part, the Company shall, at the time of delivery of the certificate or
certificates, deliver to the Holder a new Warrant evidencing the right to
purchase the remaining shares of Common Stock called for by this Warrant, which
new Warrant shall in all other respects be identical with this Warrant. The
Company shall pay all expenses payable in connection with the preparation,
issuance and delivery of share certificates and new Warrants as contemplated by
Section 2.6 below (other than transfer or similar taxes in connection with the
transfer of securities), except that, if share certificates or new Warrants
shall be registered in a name or names other than the name of the Holder, funds
sufficient to pay all transfer taxes payable as a result of such transfer shall
be paid by the Holder at the time of delivering the aforementioned notice or
promptly upon receipt of a written request of the Company for payment. If this
Warrant shall be surrendered for exercise within any period during which the
transfer books for shares of the Common Stock of the Company or other securities
purchasable upon the exercise of this Warrant are closed for any purpose, the
Company shall not be required to make delivery of certificates for the
securities purchasable upon such exercise until the date of the reopening of
said transfer books.

 
 

--------------------------------------------------------------------------------

 



Notwithstanding anything in this Warrant Agreement to the contrary, in no event
shall the holder of this Warrant be entitled to exercise a number of Warrants
(or portions thereof) in excess of the number of Warrants (or portions thereof)
upon exercise of which the sum of (i) the number of shares of Common Stock
beneficially owned by the holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unexercised Warrants subject to a limitation on exercise analogous to the
limitation contained herein) and (ii) the number of shares of Common Stock
issuable upon exercise of the Warrants (or portions thereof) with respect to
which the determination described herein is being made, would result in
beneficial ownership by the holder and its affiliates of more than 9.99% of the
outstanding shares of Common Stock. For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13D-G
thereunder, except as otherwise provided in clause (i) of the preceding
sentence. Notwithstanding anything to the contrary contained herein, the
limitation on exercise of this Warrant set forth herein may not be amended
without (i) the written consent of the holder hereof and the Company and (ii)
the approval of a majority of shareholders of the Company.
 




1.2 If the Company requires capital, the Company, at its discretion, may call
the Warrants for conversion at any time, by sending Holder a notice of exercise.
This call provision will remain in effect so long as the Holder does not have
beneficial ownership of more than 9.9% of the Company’s issued and outstanding
Common Stock.




1.3. Shares To Be Fully Paid and Nonassessable. All shares of Common Stock
issued
upon the exercise of this Warrant shall be validly issued, fully paid and
nonassessable.


1.4. No Fractional Shares To Be Issued. The Company shall not be required to
issue
fractions of shares of Common Stock upon exercise of this Warrant. If any
fraction of a share would, but for this Section 1.3, be issuable upon any
exercise of this Warrant, in lieu of such fractional share the Company shall pay
to the Holder a whole share of Common Stock.


1.5. Securities Laws; Share Legend. The Holder, by acceptance of this Warrant,
agrees that this Warrant and all shares of Common Stock issuable upon exercise
of this Warrant will be disposed of only in accordance with the Securities Act.
In addition to any other legend which the Company may deem advisable under the
Securities Act and applicable state securities laws, all certificates
representing shares of Common Stock (as well as any other securities issued
hereunder in respect of any such shares) issued upon exercise of this Warrant
shall be endorsed as follows:










THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 
 

--------------------------------------------------------------------------------

 





Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the
Securities Act) shall also bear such legend unless, in the opinion of counsel
(in form and substance reasonably satisfactory to the Company) selected by the
Holder of such certificate and reasonably acceptable to the Company, the
securities represented thereby need no longer be subject to restrictions on
resale under the Securities Act.


ARTICLE II


WARRANT AGENCY; TRANSFER, EXCHANGE AND
REPLACEMENT OF WARRANT


2.1. Warrant Agency. Until such time, if any, as an independent agency shall be
appointed by the Company to perform services described herein with respect to
this Warrant (the “Warrant Agency”), the Company shall perform the obligations
of the Warrant Agency provided herein at its principal office address or such
other address as the Company shall specify by prior written notice to the
Holder.


2.2. Ownership of Warrant. The Company may deem and treat the person in whose
name this Warrant is registered as the holder and owner hereof (notwithstanding
any notations of ownership or writing hereon made by any person other than the
Company) for all purposes and shall not be affected by any notice to the
contrary, until presentation of this Warrant for registration of transfer as
provided in this Article II.


2.3. Transfer of Warrant. This Warrant may only be transferred to a purchaser
subject to and in accordance with this Section 2.3, and any attempted transfer
which is not in accordance with this Section 2.3 shall be null and void and the
transferee shall not be entitled to exercise any of the rights of the holder of
this Warrant. The Company agrees to maintain at the Warrant Agency books for the
registration of such transfers of Warrants, and transfer of this Warrant and all
rights hereunder shall be registered, in whole or in part, on such books, upon
surrender of this Warrant at the Warrant Agency in accordance with this Section
2.3, together with a written assignment of this Warrant, substantially in the
form of the assignment attached hereto as Annex 2, duly executed by the Holder
or its duly authorized agent or attorney-in-fact, with signatures guaranteed by
a bank or trust company or a broker or dealer registered with the NASD, and with
funds sufficient to pay any transfer taxes payable upon such transfer. Upon
surrender of this Warrant in accordance with this Section 2.3, the Company
(subject to being satisfied that such transfer is in compliance with Section
1.4) shall execute and deliver a new Warrant or Warrants of like tenor and
representing in the aggregate the right to purchase the same number of shares of
Common Stock in the name of the assignee or assignees and in the denominations
specified in the instrument of assignment, and this Warrant shall promptly be
canceled. Notwithstanding the foregoing, a Warrant may be exercised by a new
holder without having a new Warrant issued. The Company shall not be required to
pay any Federal or state transfer tax or charge that may be payable in respect
of any transfer of this Warrant or the issuance or delivery of certificates for
Common Stock in a name other than that of the registered holder of this Warrant.



 
 

--------------------------------------------------------------------------------

 



2.4. Division or Combination of Warrants. This Warrant may be divided or
combined with other Warrants, in connection with the partial exercise of this
Warrant, upon surrender hereof and of any Warrant or Warrants with which this
Warrant is to be combined at the Warrant Agency, together with a written notice
specifying the names and denominations in which the new Warrant or Warrants are
to be issued, signed by the holders hereof and thereof or their respective duly
authorized agents or attorneys-in-fact. Subject to compliance with Section 2.3
as to any transfer which may be involved in the division or combination, the
Company shall execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants to be divided or combined in accordance with such notice.


2.5. Loss, Theft, Destruction of Warrant Certificates. Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant and, in the case of any such loss,
theft or destruction, upon receipt of indemnity or security (in customary form)
reasonably satisfactory to the Company, or, in the case of any such mutilation,
upon surrender and cancellation of such Warrant and upon reimbursement of the
Company’s reasonable incidental expenses, the Company will make and deliver, in
lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of like
tenor and representing the right to purchase the same aggregate number of shares
of Common Stock.


2.6. Expenses of Delivery of Warrants. Except as otherwise expressly provided
herein, the Company shall pay all expenses (other than transfer taxes as
described in Section 2.3) and other charges payable in connection with the
preparation, issuance and delivery of Warrants hereunder and shares of Common
Stock upon the exercise hereof.

 
 
 

--------------------------------------------------------------------------------

 




ARTICLE III


ADJUSTMENT PROVISIONS


3.1. Adjustments Generally. The Exercise Price and the number of shares of
Common Stock (or other securities or property) issuable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
certain events, as provided in this Article III.


3.2. Common Share Reorganization and Stock Dividend Payments. If the Company, at
any time this Warrant is outstanding, (a) shall subdivide its outstanding shares
of Common Stock into a greater number of shares or consolidate its outstanding
shares of Common Stock into a smaller number of shares (any such event being
called a “Common Share Reorganization”), or (b) pay a stock dividend (except
scheduled dividends paid on preferred stock which contain a stated dividend
rate) or otherwise make a distribution or distributions on shares of its Common
Stock or on any other class of capital stock payable in shares of Common Stock
(any such event being called a “Stock Dividend Payment”), then (i) the Exercise
Price shall be adjusted, effective immediately after the record date at which
the holders of shares of Common Stock are determined for purposes of a Common
Share Reorganization or at which the holders of shares of Common Stock or any
other class of capital stock are determined for purposes of a Stock Dividend
Payment, as the case may be, to a price determined by multiplying the Exercise
Price in effect immediately prior to such record date by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding on
such record date before giving effect to such Common Share Reorganization or
Stock Dividend Payment, as the case may be, and the denominator of which shall
be the number of shares of Common Stock outstanding after giving effect to such
Common Share Reorganization or Stock Dividend Payment, as the case may be, and
(ii) the number of shares of Common Stock subject to purchase upon exercise of
this Warrant shall be adjusted, effective at such time, to a number determined
by multiplying the number of shares of Common Stock subject to purchase
immediately before such Common Share Reorganization or Stock Dividend Payment,
as the case may be, by a fraction, the numerator of which shall be the number of
shares outstanding after giving effect to such Common Share Reorganization or
Stock Dividend Payment, as the case may be, and the denominator of which shall
be the number of shares of Common Stock outstanding immediately before such
Common Share Reorganization or Stock Dividend Payment, as the case may be.


3.3. Capital Reorganization. If, at any time this Warrant is outstanding, there
shall be any consolidation or merger to which the Company is a party, other than
a consolidation or a merger in which the Company is a continuing corporation and
which does not result in any reclassification of, or change (other than a Common
Share Reorganization, Stock Dividend Payment or a change in par value) in,
outstanding shares of Common Stock, or any sale or conveyance of the property of
the Company as an entirety or substantially as an entirety (any such event being
called a “Capital Reorganization”), then, effective upon the effective date of
such Capital Reorganization, the Holder shall have the right to purchase, upon
exercise of this Warrant, the kind and amount of shares of stock and other
securities and property (including cash) which the Holder would have owned or
have been entitled to receive after such Capital Reorganization if this Warrant
had been exercised immediately prior to such Capital Reorganization. As a
condition to effecting any Capital Reorganization, the Company or the successor
or surviving corporation, as the case may be, shall execute and deliver to the
Holder and to the Warrant Agency an agreement as to the Holder’s rights in
accordance with this Section 3.3, providing for subsequent adjustments as nearly
equivalent as may be practicable to the adjustments provided for in this Article
III. The provisions of this Section 3.3 shall similarly apply to successive
Capital Reorganizations.

 
 

--------------------------------------------------------------------------------

 





3.4. Adjustment Rules.
(a) Any adjustments pursuant to this Article III shall be made successively
whenever an event referred to herein shall occur.
(b) If the Company shall set a record date to determine the holders of shares of
Common Stock or any other class of capital stock, as the case may be, for
purposes of a Common Share Reorganization, Stock Dividend Payment or Capital
Reorganization and shall legally abandon such action prior to effecting such
action, then no adjustment shall be made pursuant to this Article III in respect
of such action.


3.5. Notice of Adjustments. The Company shall give notice to the Holder prior to
any record date or effective date, as the case may be, in respect of any Common
Share Reorganization, Stock Dividend Payment or Capital Reorganization
describing, in each case, such event in reasonable detail and specifying such
record date or effective date, as the case may be. In addition, after the record
date or effective date, as the case may be, of any Common Share Reorganization,
Stock Dividend Payment or Capital Reorganization, the Company shall promptly
give notice to the Holder of such event, describing such event in reasonable
detail and specifying the record date or effective date, as the case may be,
and, if determinable, the required adjustment and the computation thereof. If
the required adjustment is not determinable at the time of such notice, the
Company shall give notice to the Holder of such adjustment and computation
promptly after such adjustment becomes determinable.


3.6. Adjustment by Board of Directors. If any event occurs as to which, in the
opinion of the Board of Directors of the Company, the provisions of this Article
III are not strictly applicable or if strictly applicable would not fairly
protect the rights of the holder of this Warrant in accordance with the
essential intent and principles of such provisions, then the Board of Directors
of the Company may make, in its discretion, an adjustment in the application of
such provisions, in accordance with such essential intent and principles, so as
to protect such rights as aforesaid, but in no event shall any adjustment have
the effect of increasing the Exercise Price or decreasing the number of shares
of Common Stock into which the Warrant is exercisable as otherwise determined
pursuant to any of the provisions of this Article III except in the case of a
combination of shares of a type contemplated in Section 3.2 and then in no event
to an amount larger than the Exercise Price as adjusted pursuant to Section 3.2.

 
 

--------------------------------------------------------------------------------

 





ARTICLE IV


REPRESENTATIONS AND WARRANTIES




4.1 Representations and Warranties of Holder. The Holder represents and warrants
to the Company as follows:
(a) Purchase for Own Account. This Warrant and the shares of Common Stock to be
acquired upon exercise of this Warrant by the Holder will be acquired for
investment for the Holder’s account, not as a nominee or agent, and not with a
view to the public resale or distribution within the meaning of the Securities
Act, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same. If not an individual, the
Holder also represents that the Holder has not been formed for the specific
purpose of acquiring this Warrant or the shares of Common Stock to be acquired
upon exercise of this Warrant.
(b) Disclosure of Information. The Holder has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and the
underlying shares of Common Stock. The Holder further has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions to the offering of this Warrant and its underlying shares of Common
Stock and to obtain additional information (to the extent the Company possessed
such information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.
(c) Investment Experience. The Holder understands that the purchase of this
Warrant and its underlying shares of Common Stock involves substantial risk. The
Holder: (i) has experience as an investor in securities and acknowledges that
the Holder is able to fend for himself or itself, can bear the economic risk of
such Holder’s investment in this Warrant and its underlying shares of Common
Stock and has such knowledge and experience in financial or business matters
that the Holder is capable of evaluating the merits and risks of the investment
in this Warrant and its underlying shares of Common Stock; and/or (ii) has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables the Holder to be aware of the character, business acumen and financial
circumstances of such persons. (d) Accredited Investor Status. The Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act.




 
 

--------------------------------------------------------------------------------

 

ARTICLE V


DEFINITIONS


The following terms, as used in this Warrant, have the following respective
meanings:


“Business Days” means each day in which banking institutions in Durham, North
Carolina are not required or authorized by law or executive order to close.


“Capital Reorganization” has the meaning set forth in Section 3.3.


“Common Share Reorganization” has the meaning set forth in Section 3.2.


“Common Stock” has the meaning set forth in the first paragraph of this Warrant.


“Company” has the meaning set forth in the first paragraph of this Warrant.


“Eligible Holder” means the Holder and any permitted transferee of the Holder
pursuant to and in accordance with this Warrant.


“Exercise Price” means a 50% discount to market based on the average closing
price of the Common Stock for twenty trading days prior to notice of exercise,
subject to adjustment pursuant to Article III.


“Expiration Date” has the meaning set forth in the first paragraph of this
Warrant.


“Holder” has the meaning set forth in the first paragraph of this Warrant.


“NASD” means The National Association of Securities Dealers, Inc.


“Registration Rights Agreement” means the Registration Rights Agreement of even
date herewith by and among the Company and the purchasers of the Warrants.


“Securities Act” means the Securities Act of 1933, as amended, and any successor
Federal statute, and the rules and regulations of the Securities and Exchange
Commission (or its successor) thereunder, all as the same shall be in effect
from time to time.


“Stock Dividend Payment” has the meaning set forth in Section 3.2.


“Warrant Agency” has the meaning set forth in Section 2.1.


“Warrants” means this Warrant and all other Warrants of like tenor issued by the
Company on or about May 25, 2007.


 

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI


MISCELLANEOUS


6.1. Governing Law. This Warrant shall be governed in all respects by the laws
of the State of Nevada, without reference to its conflicts of law principles.


6.2. Covenants To Bind Successor and Assigns. All covenants, stipulations,
promises and agreements contained in this Warrant by or on behalf of the Company
shall bind its successors and assigns, whether or not so expressed.


6.3. Entire Agreement. This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations, or covenant except as specifically
set forth herein or therein.


6.4. Waivers and Amendments. No failure or delay of the Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of such right or power, or any abandonment or discontinuance
of steps to enforce such a right or power, preclude any other or further
exercise thereof or the exercise of any other right or power. The rights and
remedies of the Holder are cumulative and not exclusive of any rights or
remedies which it would otherwise have. The provisions of this Warrant may be
amended, modified or waived with (and only with) the written consent of the
Company and the Holders of a majority in interest of the Warrants then
outstanding; provided, however, that no such amendment, modification or waiver
shall, without the written consent of the Holders of any Warrant, (a) change the
number of shares of Common Stock subject to purchase upon exercise of such
Warrant, the Exercise Price or provisions for payment thereof or (b) amend,
modify or waive the provisions of Section 6.4 or Article III of such Warrant.
Any such amendment, modification or waiver effected pursuant to this Section
shall be binding upon the Holders of all Warrants and upon the Company, except
as provided in the proviso to the last sentence of the preceding paragraph. In
the event of any such amendment, modification or waiver the Company shall give
prompt notice thereof to all holders of Warrants and, if appropriate, notation
thereof shall be made on all Warrants thereafter surrendered for registration of
transfer or exchange.


6.5. Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be mailed by express, registered or
certified mail, postage prepaid, return receipt requested, sent by telecopy, or
by courier service guaranteeing overnight delivery with charges prepaid, or
otherwise delivered by hand or by messenger, and shall be conclusively deemed to
have been received by a party hereto and to be effective on the day on which
delivered or telecopied to such party at its address set forth below (or at such
other address as such party shall specify to the other parties hereto in
writing), or, if sent by registered or certified mail, on the third business day
after the day on which mailed, addressed to such party at such address. In the
case of the Holder, such notices and communications shall be addressed to its
address set forth under its signature below, which shall be the address shown on
the books maintained by the Warrant Agency, until the Holder shall notify the
Company and the Warrant Agency in writing that notices and communications should
be sent to a different address, in which case such notices and communications
shall be sent to the address specified by the Holder.

 
 

--------------------------------------------------------------------------------

 





In the case of the Company, such notices and communications shall be addressed
as follows:


Attention: President

Cyberlux Corporation

4625 Creekstone Drive

Suite 130

Durham NC 27703.


6.6. Survival of Agreements; Representations and Warranties, etc. All
warranties, representations and covenants made by the Company herein shall be
considered to have been relied upon by the Holder and shall survive the issuance
and delivery of the Warrant, regardless of any investigation made by the Holder,
and shall continue in full force and effect so long as this Warrant is
outstanding.


6.7. Severability. In case any one or more of the provisions contained in this
Warrant shall be held to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


6.8. Section Headings. The section headings used herein are for convenience of
reference only, do not constitute a part of this Warrant and shall not affect
the construction of or be taken into consideration in interpreting this Warrant.


6.9. No Rights as Shareholder; No Limitations on Company Action. This Warrant
shall not entitle the Holder to any rights as a shareholder of the Company. No
provision of this Warrant and no right or option granted or conferred hereunder
shall in any way limit, affect or abridge the exercise by the Company of any of
its corporate rights or powers to recapitalize, amend its certificate of
incorporation, reorganize, consolidate or merge with or into another corporation
or to transfer all or any part of its property or assets, or the exercise of any
other of its corporate rights or powers.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized representative.
 
  
CYBERLUX CORPORATION
     
 
By:
/s/ DONALD. F. EVANS
   
Donald F. Evans,
   
Chairman, CEO

 
 
ACCEPTED:


HOLDER:


/s/ GEORGE PAN


Deutsche Bank AG London








 

